                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                CASE NO. 19-61811-CIV-SMITH

 ADIDAS AG, et al.,

                Plaintiffs,
 vs.

 GSHWJS, et al.,

                Defendants.
                                                  /

    ORDER GRANTING MOTION FOR ENTRY OF PRELIMINARY INJUNCTION

       THIS CAUSE came before the Court upon Plaintiffs’ Motion for Entry of Preliminary

Injunction (the “Motion”) [DE 6]. The Court has carefully reviewed the Motion and the record

and is otherwise fully advised in the premises.

       By the instant Motion, Plaintiffs, adidas AG, adidas International Marketing B.V., and

adidas America, Inc. (“Plaintiff”) move for entry of a preliminary injunction against Defendants,

the Individuals, Partnerships, and Unincorporated Associations Identified on Schedule “A” hereto

(collectively “Defendants”) pursuant to 15 U.S.C. § 1116 and Fed. R. Civ. P. 65, and The All Writs

Act, 28 U.S.C. § 1651(a).

       The Court convened a hearing on August 20, 2019, at which only counsel for Plaintiffs

was present and available to present evidence supporting the Motion. Because Plaintiffs have

satisfied the requirements for the issuance of a preliminary injunction, the Court will now grant

Plaintiffs’ Motion for Preliminary Injunction.
                                  I.      Factual Background 1

       Plaintiffs are the owners of the following trademarks, which are valid and registered on the

Principal Register of the United States Patent and Trademark Office (the “adidas Marks”):

                     Registration      Registration
    Trademark                                                        Class / Goods
                      Number              Date
                                                    IC25. sport shoes namely, track and field
                                                    shoes, baseball, boxing, football, skating,
                                                    golf, and soccer shoes; sportswear
     ADIDAS           0,891,222        May 19, 1970 namely, suits, shorts, pants, tights, shirts,
                                                    gloves, and the like; jerseys; socks; sport
                                                    shoes namely, track and field training
                                                    shoes, basketball shoes, and tennis shoes.
                                                    IC 018. tote bags.
                                                    IC 25. specific purpose athletic shoes;
                                       November 20,
                      0,973,161                     general purpose sport shoes, sportswear-
                                           1973
                                                    namely, suits, shorts, pants, tights, shirts,
                                                    jerseys, socks, and gloves.
                                                    IC 025. Sportswear-Namely, Suits,
                                                    Shorts, Pants, Tights, Shirts, Jerseys,
                                        October 16,
                      1,300,627                     Socks, Gloves, Jackets, Coats,
                                           1984
                                                    Swimwear, Sweaters, Caps, Pullovers,
                                                    Warm-Up Suits, Boots, Shoes, Slippers.
                                                    IC 025. Sportswear-Namely, Suits,
                                                    Shorts, Pants, Tights, Shirts, Jerseys,
                                       December 18, Socks, Gloves, Jackets, Coats,
                      1,310,140
                                           1984     Swimwear, Sweaters, Caps, Pullovers,
                                                    Warm-Up Suits, Rain Suits, Ski Suits,
                                                    Jump Suits, Boots, Shoes, Slippers.
                                                    IC 025. boots, slippers, sandals; shoes,
    THE BRAND
                                        February 4, boots and after ski boots for hiking and
    WITH THE 3        1,674,229
                                           1992     trekking, athletic shoes and general-
     STRIPES
                                                    purpose sports shoes.
                                       December 7,
    CLIMALITE         1,809,301                        IC 025. Shirts.
                                          1993

                                       September 21, IC 25. sports and leisure wear, namely,
                      2,278,591
                                           1999      shorts.



1
 The factual background is taken from Plaintiffs’ Amended Complaint, Motion, and supporting
Declarations submitted by Plaintiffs.


                                                 2
                                     IC 018. All purpose sport bags, athletic
                                     bags, traveling bags, backpacks,
                                     knapsacks.
                                     IC 025. Sports and leisure wear, namely,
                                     shorts, pants, shirts, T-shirts, jerseys,
                                     socks, gloves, jackets, swimwear, caps
                        December 12,
            2,411,802                and hats, pullovers, sweat-shirts, sweat
                           2000
                                     suits, track suits, warm-up suits; boots,
                                     sandals, specific purpose athletic shoes
                                     and general all purpose sports shoes.
                                     IC 028. Sports balls and playground balls;
                                     guards for athletic use, namely, shin
                                     guards, knee guards and leg guards.
                                     IC 025. Clothing, namely, footwear, sport
                                     shoes, headwear, shirts, T-shirts, jerseys,
                                     underwear, swimwear, shorts, pants,
                        November 19, skirts, sweaters, caps, hats, visors, warm
CLIMACOOL   2,651,581
                           2002      up suits, rain suits, ski suits, jumpsuits,
                                     boots, sandals, sweat shirts, jackets,
                                     uniforms, wrist bands and head bands,
                                     gloves and socks.
                        September 21,   IC 25. sports and leisure wear, namely,
            2,278,591
                            1999        shorts.




                                 3
                          IC 009. Optical apparatus and
                          instruments, namely, eyeglasses and
                          sunglasses.
                          IC 014. Horological and chronometric
                          instruments, namely, watches
                          IC 018. Leather and imitations of leather,
                          and goods made from these materials in
                          the nature of bags for general and sport
                          use, namely, handbags, tote bags, waist
                          packs, overnight bags, backpacks,
                          knapsacks and beach bags; trunks;
                          traveling bags for general and sport use;
                          leather and imitations of leather and
                          goods made from these materials,
3,104,117   June 13, 2006
                          namely, wallets, briefcases.
                          IC 025. Sports and leisure wear, namely
                          suits, shorts, pants, sweatpants, skirts,
                          skorts, dresses, blouses, shirts, T-shirts,
                          sleeveless tops, polo shirts, vests, jerseys,
                          sweaters, sweatshirts, pullovers, coats,
                          jackets, track suits, training suits, warm-
                          up suits, swimwear, underwear, socks,
                          gloves, scarves, wristbands and belts;
                          headgear, namely caps, hats, visors,
                          headbands; athletic footwear and leisure
                          foot wear, namely boots, sandals, specific
                          purpose athletic shoes and general
                          purpose sports shoes.
                          IC 018. Bags for general and sport use,
                          namely, handbags, tote bags, waist packs,
                          overnight bags, gym bags, duffel bags,
3,255,820   June 26, 2007 backpacks, knapsacks, beach bags,
                          trunks, suitcases and travelling bags,
                          wallets, briefcases, key cases, purses,
                          parasols and umbrellas
                          IC 009. Mobile phone covers; laptop
             January 27,
4,679,762                 covers and sleeves; protective covers and
                2015
                          sleeves for tablet computer.
                          IC 009. Mobile phone covers; laptop
             January 27,
4,679,763                 covers and sleeves; protective covers and
                2015
                          sleeves for tablet computer.




                      4
(See Declaration of Mia Nidia Gutierrez in Support of Plaintiffs’ Motion for Preliminary

Injunction (“Gutierrez Decl.”) ¶¶ 4-5; see also United States Trademark Registrations of the adidas

Marks at issue attached as Composite Exhibit 1 to the Amended Complaint.) The adidas Marks

are used in connection with the manufacture and distribution of quality goods in the categories

identified above. (See id. ¶ 5.)

       Defendants, by operating e-commerce stores via Internet marketplace platforms under their

seller identification names or commercial Internet websites under their domain names identified

on Schedule “A” hereto (the “Seller IDs and Subject Domain Names”), have advertised, promoted,

offered for sale, or sold goods bearing and/or using what Plaintiffs have determined to be

counterfeits, infringements, reproductions, and/or colorable imitations of the adidas Marks. (See

Gutierrez Decl. ¶¶ 13-17; Declaration of Virgilio Gigante in Support of Plaintiffs’ Motion for

Preliminary Injunction (“Gigante Decl.”) ¶ 2; Declaration of Kathleen Burns in Support of

Plaintiffs’ Motion for Preliminary Injunction (“Burns Decl.”) ¶ 4.)

       Although each Defendant may not copy and infringe each adidas Mark for each category

of goods protected, Plaintiffs have submitted sufficient evidence showing that each Defendant has

infringed, at least, one or more of the adidas Marks. (See Gutierrez Decl. ¶¶ 13-17.) Defendants

are not now, nor have they ever been, authorized or licensed to use, reproduce, or make

counterfeits, reproductions, or colorable imitations of the adidas Marks. (See id. at ¶¶ 13, 16-17.)

       Plaintiffs’ counsel retained Invisible Inc, a licensed private investigative firm, to

investigate the promotion and sale of counterfeit and infringing versions of Plaintiffs’ branded

products by Defendants and to obtain the available payment account data for receipt of funds paid

to Defendants for the sale of counterfeit versions of Plaintiffs’ branded merchandise through the

Seller IDs and Subject Domain Names. (Gutierrez Decl. ¶ 14; Burns Decl. ¶ 3; Gigante Decl. ¶ 2.)




                                                 5
Invisible Inc accessed each 2 of the e-commerce stores and commercial Internet websites operating

under Defendants’ Seller IDs and Subject Domain Names, placed an order for the purchase of a

product bearing counterfeits of, at least, one of the adidas Marks at issue in this action, and

requested each product to be shipped to Invisible Inc’s address in the Southern District of Florida.

(See Burns Decl. ¶ 4.) Following submission of the orders, Invisible finalized payment for the

adidas branded items purchased from Defendants to Defendants’ respective payment accounts

and/or payee 3 as identified on Schedule “A” hereto. 4 (Id.) At the conclusion of the process, the

detailed web page captures and images of the adidas branded items Invisible purchased via

Defendants’ Seller IDs, together with photographs of the some of the items Invisible Inc received,

were sent to Plaintiffs’ representative for review. (See Gutierrez Decl. ¶¶ 14-15; Burns Decl. ¶ 4;


2
 Invisible Inc originally made a purchase from the e-commerce store operating under Defendant
Number 43’s Seller ID, best_jersey_2019. (Burns Decl. ¶ 4, n.1.) However, during the preparation
and filing of the Application for Temporary Restraining Order in this case, the seller identification
name was subsequently changed to best_jerseys. (Id.)
3
 Defendant Numbers 1-16 operate via the non-party Internet marketplace platform, Amazon.com.
(See Burns Decl. ¶ 4 n.3; Gigante Decl. ¶ 4.) Amazon.com is an e-commerce marketplace that
allows Defendants to conduct their commercial transactions privately via Amazon’s payment
processing and retention service, Amazon Payments, Inc. (See id.)
Defendant Numbers 17-32 operate via the non-party Internet marketplace platform,
AliExpress.com, and have their payments processed on their behalf using Alipay. (See Burns Decl.
¶ 4 n.3; Gigante Decl. ¶ 5.) As such, Defendants’ payment information is not publicly disclosed.
(See id.) However, Defendant Number 31 also use money transfer and retention services with
PayPal as an alternative payment method. (See Burns Decl. ¶ 4 n.3.)
Defendant Numbers 32-69 use money transfer and retention services with PayPal. (See Burns Decl.
¶ 4 n.3; Gigante Decl. ¶ 6.)
Upon completion of Invisible Inc’s purchase from Defendant Numbers 35 and 63, no PayPal e-
mail account was provided on the transaction page. (See Burns Decl. ¶ 4 n.3.) However, PayPal is
able to identify a PayPal account using the Transaction ID. (See id.) Accordingly, the Transaction
IDs for Invisible Inc’s purchases from Defendant Numbers 35 and 63 are identified on Schedule
“A” (See id.)
4
 Additional contact email addresses for Defendant Numbers 19, 66-69 are is also identified on
Schedule “A” hereto. (See Burns Decl. ¶ 4 n.4.)


                                                 6
Gigante Decl. ¶ 2.) Plaintiffs’ representative conducted a review and visually inspected the adidas

branded items Invisible Inc purchased via the Seller IDs and Subject Domain Names and

determined the products were non-genuine, unauthorized versions of Plaintiffs’ products. (See

Gutierrez Decl. ¶¶ 16-17.)

       On July 19, 2019, Plaintiffs filed their Complaint [DE 1] and thereafter their Amended

Complaint on August 12, 2019 [DE 18] against Defendants for federal trademark counterfeiting

and infringement, false designation of origin, common law unfair competition, and common law

trademark infringement. On July 23, 2019, Plaintiffs filed their Ex Parte Application for Entry of

Temporary Restraining Order, Preliminary Injunction, and Order Restraining Transfer of Assets

[DE 6]. On July 29, 2019, this Court entered a Sealed Order Granting Ex Parte Application for

Entry of Temporary Restraining Order (the “TRO”) [DE 8] and temporarily restrained Defendants

from infringing the adidas Marks at issue and restrained funds in the payment accounts associated

with the Defendants. Pursuant to the Court’s July 29, 2019 TRO, Plaintiffs properly served

Defendants with a copy of the Amended Complaint, the Court’s July 29, 2019 TRO, and all filings

in this matter [see DE Nos. 22 and 23]. On August 20, 2019, the Court conducted a hearing on

Plaintiffs’ Motion, at which only counsel for Plaintiffs was in attendance.

                                     II.     Legal Standard

       In order to obtain a preliminary injunction, a party must demonstrate “(1) [there is] a

substantial likelihood of success on the merits; (2) that irreparable injury will be suffered if the

relief is not granted; (3) that the threatened injury outweighs the harm the relief would inflict on

the non-movant; and (4) that the entry of the relief would serve the public interest.” Schiavo ex.

rel Schindler v. Schiavo, 403 F.3d 1223, 1225–26 (11th Cir. 2005); see also Levi Strauss & Co. v.




                                                 7
Sunrise Int’l. Trading Inc., 51 F.3d 982, 985 (11th Cir. 1995) (applying the test to a preliminary

injunction in a Lanham Act case).

                                    III.    Conclusions of Law

       The declarations Plaintiffs submitted in support of their Motion support the following

conclusions of law:

       A.      Plaintiffs have a strong probability of proving at trial that consumers are likely to

be confused by Defendants’ advertisement, promotion, sale, offer for sale, or distribution of goods

bearing and/or using counterfeits, reproductions, or colorable imitations of the adidas Marks, and

that the products Defendants are selling and promoting for sale are copies of Plaintiffs’ products

that bear copies of the adidas Marks.

       B.      Because of the infringement of the adidas Marks, Plaintiffs are likely to suffer

immediate and irreparable injury if a preliminary injunction is not granted. The following specific

facts, as set forth in Plaintiffs’ Amended Complaint, Motion, and accompanying declarations,

demonstrate that immediate and irreparable loss, damage, and injury will result to Plaintiffs and to

consumers because it is more likely true than not that:

               1.      Defendants own or control e-commerce stores via Internet marketplace

platforms or commercial Internet websites operating under their seller identification names and

domain names which advertise, promote, offer for sale, and sell products bearing counterfeit and

infringing trademarks in violation of Plaintiffs’ rights; and

               2.      There is good cause to believe that more counterfeit and infringing products

bearing Plaintiffs’ trademarks will appear in the marketplace; that consumers are likely to be

misled, confused, or disappointed by the quality of these products; and that Plaintiffs may suffer

loss of sales for their genuine products.




                                                  8
        C.      The balance of potential harm to Defendants in restraining their trade in counterfeit

and infringing branded goods if a preliminary injunction is issued is far outweighed by the potential

harm to Plaintiffs, their reputations, and their goodwill as manufacturers and distributors of quality

products if such relief is not issued.

        D.      The public interest favors issuance of the preliminary injunction to protect

Plaintiffs’ trademark interests and protect the public from being defrauded by the palming off of

counterfeit goods as Plaintiffs’ genuine goods.

        E.      Under 15 U.S.C. § 1117(a), Plaintiffs may be entitled to recover, as an equitable

remedy, the illegal profits gained through Defendants’ distribution and sales of goods bearing

counterfeits and infringements of the adidas Marks. See Reebok Int’l, Ltd. v. Marnatech Enters.,

Inc., 970 F.2d 552, 559 (9th Cir. 1992) (quoting Fuller Brush Prods. Co. v. Fuller Brush Co., 299

F.2d 772, 777 (7th Cir. 1962) (“An accounting of profits under § 1117(a) is not synonymous with

an award of monetary damages: ‘[a]n accounting for profits . . . is an equitable remedy subject to

the principles of equity.’”)).

        F.      Requesting equitable relief “invokes the district court’s inherent equitable powers

to order preliminary relief, including an asset freeze, in order to assure the availability of

permanent relief.” Levi Strauss & Co., 51 F.3d at 987 (citing Federal Trade Commission v. United

States Oil & Gas Corp., 748 F.2d 1431, 1433-34 (11th Cir. 1984)).

        G.      In light of the inherently deceptive nature of the counterfeiting business, and the

likelihood that Defendants have violated federal trademark laws, Plaintiffs have good reason to

believe Defendants will hide or transfer their ill-gotten assets beyond the jurisdiction of this Court

unless those assets are restrained.




                                                  9
       Upon review of Plaintiffs’ Amended Complaint, Motion, and supporting evidentiary

submissions, it is hereby

       ORDERED that Plaintiffs’ Motion for Preliminary Injunction [DE 6] is GRANTED,

according to the terms set forth below:

       (1)     Each Defendant, its officers, directors, employees, agents, subsidiaries,

distributors, and all persons in active concert or participation with any Defendant having notice of

this Order are hereby restrained and enjoined until further Order of this Court:

                   a. From manufacturing, importing, advertising, promoting, offering to sell,
                      selling, distributing, or transferring any products bearing the adidas Marks,
                      or any confusingly similar trademarks, other than those actually
                      manufactured or distributed by Plaintiffs; and

                   b. From secreting, concealing, destroying, selling off, transferring, or
                      otherwise disposing of: (i) any products, not manufactured or distributed by
                      Plaintiffs, bearing and/or using the adidas Marks, or any confusingly similar
                      trademarks; (ii) any evidence relating to the manufacture, importation, sale,
                      offer for sale, distribution, or transfer of any products bearing and/or using
                      the adidas Marks, or any confusingly similar trademarks; or (iii) any assets
                      or other financial accounts subject to this Order, including inventory assets,
                      in the actual or constructive possession of, or owned, controlled, or held by,
                      or subject to access by, any Defendant, including, but not limited to, any
                      assets held by or on behalf of any Defendant.

       (2)     Each Defendant, its officers, directors, employees, agents, subsidiaries,

distributors, and all persons in active concert or participation with any Defendant having notice of

this Order shall immediately discontinue, until further Order of this Court, the use of the adidas

Marks, or any confusingly similar trademarks, on or in connection with all Internet based e-

commerce stores and Internet websites owned and operated, or controlled by them, including the

Internet based e-commerce stores and Internet websites operating under the Seller IDs and Subject

Domain Names;

       (3)     Each Defendant, its officers, directors, employees, agents, subsidiaries,

distributors, and all persons in active concert or participation with any Defendant having notice of


                                                10
this Order shall immediately discontinue, until further Order of this Court, the use of the adidas

Marks, or any confusingly similar trademarks, within metatags or other markers within website

source code, from use on any webpage (including as the title of any web page), from any

advertising links to other websites, from search engines’ databases or cache memory, and any other

form of use of such terms that are visible to a computer user or serves to direct computer searches

to Internet based e-commerce stores and Internet websites registered, owned, or operated by any

Defendant, including the Internet based e-commerce stores and Internet websites operating under

the Seller IDs and Subject Domain Names;

       (4)     Each Defendant shall not transfer ownership of the Internet based e-commerce

stores or Internet websites operating under their Seller IDs and Subject Domain Names during the

pendency of this action, or until further order of the Court;

       (5)     Each Defendant shall continue to preserve copies of all computer files relating to

the use of any of the Internet based e-commerce stores or Internet websites under their Seller IDs

and Subject Domain Names and shall take all steps necessary to retrieve computer files relating to

the use of the Internet based e-commerce stores or Internet websites operating under the Seller IDs

and Subject Domain Names that may have been deleted before the entry of this Order;

       (6)     Upon receipt of notice of this Order, Defendants and all financial institutions,

payment processors, banks, escrow services, money transmitters, or marketplace platforms,

including but not limited to, Amazon Payments, Inc. (“Amazon”), Alibaba.com Hong Kong

Limited, which operates the AliExpress.com platform (“AliExpress”), Zhejiang Ant Small and

Micro Financial Services Group Co., Ltd. (“Ant Financial Services”), AliPay (China) Internet

Technology Co. Ltd. and Alipay.com Co., Ltd. (collectively, “Alipay”), Worldpay US, Inc.

(“Worldpay”), PayPal, Inc. (“PayPal”), and their related companies and affiliates shall, to the




                                                 11
extent not already done, (i) immediately identify all financial accounts and/or sub-accounts,

associated with the Internet based e-commerce stores and Internet websites operating under the

Seller IDs and Subject Domain Names, and/or the e-mail addresses identified on Schedule “A”

hereto, as well as any other accounts of the same customer(s); (ii) identify all other accounts which

transfer funds into the same financial institution account(s) or any of the other financial accounts

subject to this Order; (iii) restrain the transfer of all funds, as opposed to ongoing account activity,

held or received for their benefit or to be transferred into their respective financial accounts, and

any other financial accounts tied thereto; and (iv) immediately divert those restrained funds to a

holding account for the trust of the Court;

        (7)     Upon receipt of notice of this Order, Defendants and all financial institutions,

payment processors, bank, escrow services, money transmitters, or marketplace platforms

receiving notice of this Order, including but not limited to, Amazon, AliExpress, Ant Financial

Services, Alipay, Worldpay, PayPal, and their related companies and affiliates, shall further, to the

extent not already done, provide the Plaintiffs’ counsel with all data that details (i) an accounting

of the total funds restrained and identifies the financial account(s) and sub-account(s) which the

restrained funds are related to, and (ii) the account transactions related to all funds transmitted into

the financial account(s) and sub-account(s) which have been restrained. No funds restrained by

this Order shall be transferred or surrendered by any financial institution, payment processor, bank,

escrow service, money transmitter, or marketplace website, including but not limited to, Amazon,

AliExpress, Ant Financial Services, Alipay, Worldpay, PayPal, and their related companies and

affiliates for any purpose (other than pursuant to a chargeback made pursuant to their security

interest in the funds) without the express authorization of this Court;




                                                  12
        (8)     Upon receipt of notice of this Order, PayPal and its related company and affiliated

shall, to the extent not already done, immediately segregate $15,247.50 of the funds restrained in

connection with the PayPal account zhuchtt@126.com, to be designated for Defendant Number

66, and immediately divert those restrained funds to a holding account for the trust of the Court.

Thereafter, the restraint on the transfer of the funds in place with respect to the PayPal account

zhuchtt@126.com pursuant to the Court’s July 29, 2019 TRO shall be released;

        (9)     Any Defendant or financial institution account holder subject to this Order may

petition the Court to modify the asset restraint set out in this Order;

        (10)    This Order shall apply to the Seller IDs and Subject Domain Names, associated e-

commerce stores and websites, and any other seller identification names, e-commerce stores,

domain names and websites, or financial accounts which are being used by Defendants for the

purpose of counterfeiting the adidas Marks at issue in this action and/or unfairly competing with

Plaintiffs;

        (11)    Pursuant to 15 U.S.C. § 1116(d)(5)(D) and Federal Rule of Civil Procedure 65(c),

Plaintiffs shall maintain their previously posted bond in the amount of Ten Thousand Dollars and

Zero Cents ($10,000.00), as payment of damages to which Defendants may be entitled for a

wrongful injunction or restraint, during the pendency of this action, or until further Order of the

Court. In the Court’s discretion, the bond may be subject to increase should an application be made

in the interest of justice;

        (12)    Additionally, for the purpose of providing additional notice of this proceeding, and

all other pleadings, orders, and documents filed herein, the owners, operators and/or administrators

of the Internet marketplace websites and/or financial institutions, payment processors, banks,

escrow services, money transmitters, and marketplace platforms, including but not limited to




                                                  13
Amazon.com, Inc., PayPal, AliExpress.com, eBay.com, and their related companies and affiliates

shall, to the extent not already done, at Plaintiffs’ request, provide Plaintiffs’ counsel with any e-

mail address known to be associated with Defendants’ respective Seller IDs;

       (13)    This Order shall remain in effect during the pendency of this action, or until such

further date as set by the Court or stipulated to by the parties.



       DONE AND ORDERED in Fort Lauderdale, Florida, this 20th day of August, 2019.




                                               ________________________________
                                               RODNEY SMITH
                                               UNITED STATES DISTRICT JUDGE


Copies provided to:

Counsel of Record




                                                  14
                                 SCHEDULE “A”
         DEFENDANTS BY NUMBER, SELLER ID, SUBJECT DOMAIN NAME, STORE ID
                 NUMBER, PAYMENT ACCOUNT, AND EMAIL ADDRESS

Defendant Defendant / Seller ID / Store ID
                                             Payment Account /   Additional Email Address
 Number Subject Domain Name Number
                                 A20P3AH4
     1    GSHWJS
                                 6USEFF
                                 A34YEWK
     2    Elma Spender
                                 BP8TZD4
                                 A2B9DGM
     3    GEORGINA RHODES
                                 6285O09
                                 A2SHENR
     4    GSTXBC SCKUZ
                                 JRER1X7
                                 A3NU01C8
     5    H-mmyih
                                 2P76LU
                                 A20TFCV
     6    huhuxiaodong
                                 O0S3EI1
                                 AAU4R290
     7    JIU QI HOME
                                 CHS8Y
                                 A1HV0ST8
     8    P.oint
                                 WI2C50
          QingDaoDaiTeKeJiYo A30E7ZB
     9
          uXianGongSi            M07Q7JI
                                 AQYCNA1
    10    Ruiyang Dang
                                 YD08DE
                                 AA79VZB
    11    Shell head
                                 6LW2AH
                                 A2OE59IQ
    12    sichen
                                 BX90UI
                                 A38709HZ
    13    taoxinfeng
                                 PDE9WM
                                 A16FGTN
    14    YAMAHA King
                                 H74DL1N
                                 AHPPW3G
    15    zhao spring
                                 II2LFQ
                                 A327RCIS
    16    澳森销售有限公司
                                 E90MN7
    17    billsport Store        4512059
    18    coscosport Store       4527017
    19    crissneakers Store     4994117                         mackagenobis@outlook.com
    20    greatrunner Store      4544003
    21    hongsport Store        4504127
    22    Kicks2019 Store        4834136
    23    normalsport Store      4503110
    24    SkySport Store         4767015


                                             15
25   SpaceSport Store       4778012
26   SSSSport Store         4817113
27   UPSPORT Store          4784006
28   WinnerSport Store      4795007
29   wiwisport Store        4497111
30   ZyySport Store         4778011
31   onemax Store           3628056   yqw8623305@163.com
     bonzuser_yanqu's booth
32                                    cfx696086@163.com
     a/k/a Bonanza User
33   somer622's booth                 somer622@126.com
     toko si kembar a/k/a
34                                    tokokembarlagi@gmail.com
     Hasan_Husain
35   3lovemanyu                       0CJ93517KT401043L
36   agann-9607                       aglisannisa48@gmail.com
37   agas6480-211597                  f2fd6f26@126.com
38   asyazl                           asyrafazlan986@gmail.com
39   authentecc                       authentekh@gmail.com
40   baruise                          baruisee@outlook.com
41   benfica_gimbalaia7               DonSaffadu@gmail.com
42   best_jearsy                      mofahmiy@gmail.com
43   best_jersey_2019                 mahmoudsfahmy001@gmail.com
43   best_jerseys                     mahmoudsfahmy001@gmail.com
44   dazzrn                           dazrinizzudin@gmail.com
45   ferdalchakk_0                    falchakki@gmail.com
46   fiora-91                         fiora001166@gmail.com
47   fitha_fitha                      ithalle@hotmail.com
48   flyyuan58                        825379689@qq.com
49   jersey.store                     abdomahdy2019@outlook.com
50   jersey-2019                      mowis1989.1@gmail.com
51   littlegift                       oualidilead@gmail.com
52   nara-mil                         vintagejersey_hunter@hotmail.com
53   othmane51                        othmaneannassi@gmail.com
54   perfecttinydeals                 iddaoudi22@gmail.com
55   phmanh-0                         caitlyn001166@gmail.com
56   private-deals                    bounasser.md@gmail.com
57   pzone111                         salah.eddine.19988@gmail.com
58   rustiani                         rusti46ani@gmail.com
59   sarlem                           salimawalluddin@gmail.com
60   skt-seller                       tuanchauphong123@gmail.com
61   sports.jersey                    shehataw53@gmail.com
62   store.2000                       ahmedqusay504@gmail.com
63   sxyb0363                         1SR609944F528573B
64   thunh99                          kingfish1307@gmail.com
65   wholesale.deal                   seddikelhelloumi@outlook.com



                                            16
                                                         bestsoccerstore@outlook.com
66   bestsoccerstore.cn       zhuchtt@126.com
                                                         admin@bestsoccerstore.cn
66   soccerdealshop.cn        zhuchtt@126.com            soccerdealshop@hotmail.com
67   blazejerseys.com         blazejerseys@outlook.com   sales@blazejerseys.com
                                                         order@selectedjerseyshop.co
                                                         m
68   soccerworldsale.us.com   avnvoeposv@hotmail.com
                                                         sales@sportstonlineshop.com
                                                         cs@worldjerseyonline.com
69   yeezydk.com              yqy1212@hotmail.com        yeezydk2@gmail.com




                                    17
